Citation Nr: 0101698
Decision Date: 01/23/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  94-32 493	)	DATE JAN 23, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for porphyria cutanea tarda as secondary to Agent Orange exposure.

Entitlement to service connection for a liver disability, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active duty from February 1965 to January 1969 and from December 1970 to February 1972.

This appeal arose from a May 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the veterans claim for service connection for porphyria cutanea tarda as secondary to Agent Orange exposure.

This appeal also arose from a June 1994 rating decision which denied the veteran's claim for service connection for a liver disability, including as secondary to Agent Orange exposure.  The veteran timely filed a notice of disagreement and a statement of the case addressing this issue was provided in August 1994.  While the RO concluded in April 1997 that the veteran had not submitted a timely substantive appeal, the Board of Veterans' Appeals (Board) finds that the statement by the veteran's representative, received in September 1994, may be construed as perfecting the veteran's appeal with respect to this issue.

This appeal also arose originally from a July 1994 rating decision which denied his claim for a permanent and total disability rating for pension purposes.  However, the veteran, in a signed statement received in February 1998, requested that his appeal with respect to the issue of a permanent and total disability rating for pension purposes be withdrawn.

In a May 2000 rating decision, the veterans claim for service connection for post-traumatic stress disorder was denied.  While the veterans representative, in a presentation to the Board, indicated that he was filing a notice of disagreement with that rating decision, all notices of disagreement must be filed with the originating agency.


 REMAND

The veteran is seeking service connection for porphyria cutanea tarda as secondary to Agent Orange exposure, specifically contending that, while he developed the condition in service, it was not adequately identified until 1982.  He is also seeking service connection for a liver disability, specifically contending that it is due to Agent Orange exposure or is the result of the tattoos he received in service.

There has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of the VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans Claims Assistance Act of 2000, a remand in this case is required for compliance with the notice and duty to assist provisions contained in the new law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because the VA RO has not yet considered whether any additional notification or development action is required under the Veterans Claims Assistance Act of 2000, it would be potentially prejudicial to the veteran if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully complied with and satisfied.  For further guidance on the processing of this case in light of the changes in the law, the RO should refer to VBA Fast Letter 00-87 (November 17, 2000), as well as any pertinent formal or informal guidance that is subsequently provided by the Department, including, among others things, final regulations and General Counsel precedent opinions.  Any binding and pertinent court decisions that are subsequently issued also should be considered.

2.  The RO should schedule the veteran for a VA examination by a dermatologist or other appropriate medical specialist.  The examiner is requested to conduct a comprehensive review of the veterans claims file, including the service medical records and VA treatment records.  Following this review, and an examination of the veteran, the examiner is requested to proffer an opinion as to whether it is at least as likely as not that the veteran's current porphyria cutanea tarda is related to Agent Orange exposure in service or is otherwise attributable to military service.  All necessary tests and studies should be accomplished.  A complete rationale for all opinions expressed should be provided.

3.  The RO should also schedule the veteran for a VA examination by a hepatologist or other appropriate medical specialist.  The examiner is requested to conduct a comprehensive review of the veterans claims file, including the service medical records and VA treatment records.  Following this review, and an examination of the veteran, the examiner is requested to proffer an opinion as to whether it is at least as likely as not that the veteran's current liver disability is related to either his tattooing in service, Agent Orange exposure in service, or is otherwise attributable to service.  All necessary tests and studies should be accomplished.  A complete rationale for all opinions expressed should be provided.

The claims file, including a copy of this REMAND, should be made available to the examiners before the examinations, for proper review of the medical history.  Each examination report should reflect whether such a review of the claims file was made.

Prior to the examinations, the RO must inform the veteran, in writing, of all consequences of his failure to report for the examinations in order that he may make an informed decision regarding his participation in said examinations.

4.  Upon completion of the above, the RO should re-adjudicate the veteran's claims for service connection for porphyria cutanea tarda and a liver disability.  If any of the benefits sought on appeal remain denied, the veteran and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  In taking this action, the Board implies no conclusion, either legal or factual, as to the ultimate outcome warranted.  No action is required of the veteran until he is otherwise notified.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).
